LOTTINGER, Judge.
This is a suit for damages itemized in the sum of $5,000 for personal injuries sustained by plaintiff on January 13, 1951, in an accident which occurred on the Green-well Springs road in the Parish of East Baton Rouge at a place referred to as Tuxedo Junction.
The plaintiff, an aged Negro 86 years old, alleged in his petition that he was crossing the Greenwell Springs road on foot from the southerly side to the northerly side and that he was struck by the automobile driven by the defendant in a southeasterly direction on the Greenwell Springs road at an excessive rate of speed. Negligence was charged against the defendant in failing to keep a proper look-out, operating 'his vehicle at an excessive rate of speed and in failing to keep his vehicle under proper control. In the alternative it was pleaded that defendant had the last clear chance to avoid the accident.
The defendant’s answer is in the nature of a general denial and he specifically avers that the accident occurred as the plaintiff walked or ran into the left side of his automobile when he was practically stopped after having pulled to the right and almost run into a ditch. It is further alleged that defendant was travelling not over fifteen miles an -hour when he saw plaintiff and that the accident was caused solely by the negligence of the plaintiff himself.
.While the trial judge did not render written reasons for judgment, the judgment sets forth that he was of the opinion that the plaintiff had failed to prove 'his case.
The testimony of the witnesses who were present at the time of the accident and shortly thereafter is in most violent conflict. The plaintiff testified that he was almost across the road when he was struck by the car and two of his witnesses, Abraham Augustus and Roosevelt Brown testified likewise. ' These latter witnesses also stated that the defendant’s car skidded 20 *139or 25 feet before striking t'he plaintiff and continued about another 20 or 25 feet after striking him before coming to a stop.
According to the defendant, his wife who was in the car with him, and a Mr. Stewart, who stated that he was across the road and saw the accident, the defendant was proceeding at a very slow rate of speed prior to the accident, and, after seeing the plaintiff suddenly attempt to run across the road, applied his brakes, blew his horn and pulled to a stop almost entirely off the road at which time the plaintiff ran into the car.
The record contains many contradictions in addition to these above stated, a review of which would serve no useful purpose, and the question simply resolves itself into one of the credibility of the witnesses. The trial judge evidently believed the witnesses who testified on behalf of the .defendant and after a careful review of all the testimony we find nothing in the record which would warrant our upsetting his findings.
Fnding no manifest error in the judgment appealed from, the same is hereby affirmed.
Judgment affirmed.